Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 Discover Card Execution Note Trust DiscoverSeries Monthly Statement Distribution Date: December 17, 2007 Month Ending: November 30, 2007 Pursuant to the Indenture dated as of July 26, 2007 (the "Indenture") by and between Discover Card Execution Note Trust (the "Note Issuance Trust") and U.S. Bank National Association as Indenture Trustee (the "Indenture Trustee") and the Indenture Supplement dated as of July 26, 2007 for the DiscoverSeries Notes, by and between the Note Issuance Trust and the Indenture Trustee (the "Indenture Supplement"), the Note Issuance Trust is required to prepare certain information each month regarding current distributions to noteholders. We have set forth below this information regarding the DiscoverSeries Notes and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. Capitalized terms used in this report without definition have the meanings given to them in the Indenture or the Indenture Supplement. The Indenture and Indenture Supplement were filed with the Securities and Exchange Commission under file number 333-141703-02 as follows: Indenture As Exhibit 4.5 to the Note Issuance Trust's current report on Form 8-K filed on July 27, 2007. Indenture Supplement As Exhibit 4.6 to the Note Issuance Trust's current report on Form 8-K filed on
